DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a final office action in response to the amendment filed on 18 December 2020.  Claims 1 and 12 have been amended, claims 2 through 11 and 13 through 21 have been cancelled.  Claims 22 through 27 have been newly added. Claims 1, 12 and 22 through 27 remain pending and have been examined. 
Response to Amendment
Applicant’s amendment to claims 1 and 12 have been entered. 
Applicant’s amendment renders the duplicate claim warning moot.  Therefore the warning is respectfully withdrawn. 
Applicant’s amendment is insufficient to overcome the 35 U.S.C. 101 rejection. 
Applicant’s amendment is insufficient to overcome the 35 U.S.C. 103 rejection.  Examiner has established new grounds of rejection, necessitated by amendment.  See updated rejection below. 
Response to Arguments
Applicant’s arguments regarding the prior art rejection detailed in the non-final office action mailed on 18 September 2020 have been fully considered but are moot in light of the amendment filed herein because the arguments do not apply to the combination of references used in the current rejection detailed below.
Applicant’s arguments regarding the 35 U.S.C. 101 rejection have been fully considered but are not persuasive. 
Applicant asserts that the claims are not abstract because they cannot be performed in the mind, but rather are integrated into a practical application by providing a technology based solution using algorithms, thereby providing a technical solution to a technical problem of testing various models and managing communications during an auction. Examiner respectfully disagrees. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.  The process of determining an initial price for a vehicle and an updated price based on make/model/trim selections and historic sales data has been performed by car sales persons and auctioneers through mental judgments and observations without the use of a computer as a tool to perform the abstract concept of price estimation more quickly.  Therefore the claims are directed to the mental processes grouping of abstract ideas.  The claims do not provide a technical solution to a technical problem.  The claims are directed to a computerized method of analyzing data based on comparisons and rules, no to the improvement of the function of the computer used as a tool.  Furthermore, merely reciting the term “automatically” or invoking the use of “AI” does not render the claims parent eligible.  Like to generic use of the computer, the recitation of AI in generic fashion without providing specific elements that improve the functioning of the predictions made by the models in a manner that not only improves the models but also the predictions in an iterative manner, and wherein the data is more than generically output for human decision making, fails to provide a technological improvement and does not integrate the abstract idea into a practical application.  
Applicant further asserts that the claims, like Finjan Inc. v. Blue Coat Systems, Inc., 879 F.3d 1299 (Fed. Cir. 2018), are integrated into a practical application of generating/testing multiple models (such as using AI) to coordinate the output/contact during or after an auction – therefore the claims recite limitations that amount to significantly more than the exception itself.  Examiner respectfully disagrees.  The claims herein are in contrast to the eligible claims of Finjan.  The claims of Finjan recited significantly more than the analysis of data based on user preferences to generate an output (herein the initial and updated price estimate).  The Finjan claims applied specific data security rules and used the determinations to conduct “behavior based scans, the output of which was used to control user access in a specific way. The claims herein merely apply data modeling algorithms to known data to generate a price estimate for an auction bid, without significantly more.  Therefore the claims are ineligible under 35 U.S.C. 101. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 12, and 22 through 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent Claim 1 is 
Taking claim 1 as the representative, the claims recite at least the following limitations: storing sales for a specific make/model of a vehicle; generating a plurality of predictive pricing models for the specific make/model of the vehicle; performing feature determination to determine a respective set of features, selected from an available set of features; generating different baseline models tailored to different specific make/model/trims; training, using one or more training methodologies, a plurality of potential specific make/model/trim baseline models; testing the plurality of potential specific make/model/trim baseline models; generating a plurality of specific make/model/trim price bin models using a subset of the historical pricing data based on a data range for the respective one of the plurality of specific make/model/trim price bins; generating an initial price estimate for the vehicle; selecting a price bin model; generating an updated price estimate for the vehicle; outputting a suggested initial bid for the auction based on the updated price estimate; or responsive to a reserve for the auction not being met, contacting one or both of the seller or bidder with a suggested purchase price based on the updated price estimate. 
The limitations for generating a plurality of pricing models, performing feature determinations, training and testing the predictive pricing model using the selected features and learning methodology, generating an initial price estimate, generating a price bin, selecting a bin model, and generating an updated price estimate, under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic see MPEP 2106.05(g)).  Thus, the claims are directed to an abstract idea. 
The 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57) (2019 PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).
The recited judicial exceptions are not integrated into a practical application.  In particular, the claims only recite a processor and interface.  These elements are recited at a high level of generality and amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a processor and interface amounts to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept.  
Dependent claims 22 through 27 include the abstract ideas of the independent claims.  The dependent claims recite at least the following additional limitations: outputting a suggested initial bid for the auction and responsive to the reserve bid not being met, contacting a seller or a bidder; training using the one or more training methodologies using AI; and testing the plurality of potential price bin models; test the plurality of potential baseline models by determining how well predicted prices match to actual sales prices.   These limitations mere narrow the abstract ideas recited in the independent claims.  The claims are not integrated into a practical application because no additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea.  There are no additional elements that transform the claim into a patent eligible idea by amounting to significantly more.  Therefore claims 1, 12 and 22 through 27 are ineligible.  The analysis above applies to all statutory categories of invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Taira et al. (US 2010/0070343) in view of  Swinson et al. (US 2017/0109799), and in further view of Lei et al. (US 2019/0188536). 
Regarding Claim 1, Taira et al. discloses a system comprising: a communication interface configured to communicate with a database, the database storing sales for a specific make/model of a vehicle; (Embodiments of systems and methods for the aggregation, analysis, display and monetization of pricing data for commodities in general, and which may be particularly useful applied to vehicles, is disclosed.  Taira et al. [para. 0006]. … One embodiment the computer has access to at least one database over the network.  Taira et al. [para. 0028, 0045-0046, 0056]); 
and a controller in communication with the communication interface, the controller configured to generate a plurality of predictive pricing models for the specific make/model of the vehicle, for each of the plurality of predictive pricing models, by: (These applications may include a vehicle data application 190 comprising one or more applications (instructions embodied on a computer readable media) configured to implement an interface module 192, data gathering module 194 and processing module 196 utilized by the vehicle data system 120. Furthermore, vehicle data system 120 may include data store 122 operable to store obtained data 124, data 126 determined during operation, models 128 which may comprise a set of dealer cost model or price ratio models, or any other type of data associated with embodiments of the present invention or determined during the implementation of those embodiments. Vehicle data system 120 may provide a wide degree of functionality including utilizing one or more interfaces 192 configured to for example, receive and respond to queries from users at computing devices 110.  Taira et al. [para. 0045-0047]);
performing feature determination to determine a respective set of features, selected from an available set of features; (A user at computing device 110 may access the vehicle data system 120 through the provided interfaces 192 and specify certain parameters, such as a desired vehicle configuration or incentive data the user wishes to apply, if any. The vehicle data system 120 can select a particular set of data in the data store 122 based on the user specified parameters, process the set of data using processing module 196 and models 128, 
Taira et al. discloses selecting optimization models (Using the historical transaction data a set of models may be generated at step 440. This model generation process may comprise analyzing individual aspects of the historical transaction data in order to understand the margin for the seller based on the attributes, geography or time of sale. Understanding the margin of individual historical transactions allows these historical transactions to be grouped in statistically significant samples that are most relevant to an individual user based on their specifically configured vehicle and location. Taira et al. [para. 0097-0098]. … Using the data sets resulting from the optimization process, a set of models may be generated at step 240. These models may include a set of dealer cost models corresponding to one or more of the data sets resulting from the optimization process discussed above. Taira et al. [para. 0064-0068, 0116; Fig. 4A-4B]), but fails to explicitly disclose automatically generating different baseline models tailored to different specific make/model/trims, wherein one of the different baseline models comprising a specific make/model/trim baseline model tailored to the specific make/model/trim of the vehicle using historical pricing data for vehicles with the specific make/model/trim and being clustered in order to generate a plurality of specific make/model/trim price bins, (Embodiments of systems and methods for the aggregation, analysis, and display of data for used vehicles are disclosed. In particular, in certain embodiments, historical transaction data for used vehicles may be obtained and processed to determine pricing data, where this determined pricing data may be associated with a particular configuration of a vehicle. … In  Embodiments of such a modeling approach may include the development of a set of depreciation functions associated with vehicle trims to facilitate estimation of the base value of a used car. Key factors may be incorporated into regression models to estimate their individual impact or interactions. These factors may include, for example: Mileage; Condition; …Vehicle attributes (transmission, engine, drive train, hybrid, electric, etc.); Vehicle options.  … In certain embodiments, in addition to the above factors that are considered in regression models, clustering approaches may also be applied to overcome sparse data. Swinson et al. [para. 0008-0010, 0024]. … the vehicle's "bin" may be specified: the bin is defined as the group of vehicles in the historical transactions that are of the same make, model, body type, same year (or generation), similar time frame, or similar geography.  Swinson et al. [para. 0028]).  It would have been obvious to one of ordinary skill in the art of vehicle pricing and auction sales before the effective filing date of the claimed invention to modify the pricing model of Taira et al. to include the baseline model of Swinson et al. in order to provide aggregation, analysis, and presentation of transaction and pricing data related to vehicles.  Swinson et al. [para. 0003].  
Taira et al. and Swinson et al. combined fail to explicitly recite the method wherein the specific make/model/trim baseline model is generated by: automatically training, by a training module, using one or more training methodologies in order to train a plurality of potential specific make/model/trim baseline models tailored to the specific make/model/trim, wherein at least one of the one or more training methodologies comprises AI; and automatically testing the plurality of potential specific make/model/trim baseline models for the specific make/model/trim in order to select one or more of the plurality of potential specific make/model/trim baseline models as the specific make/model/trim baseline model for the specific make/model/trim.  Lei et al. discloses these limitations. (Embodiments generate a model of demand of a product that includes an optimized feature set. Embodiments receive sales history for the product and receive a set of relevant features for the product and designate a subset of the relevant features as mandatory features. From the sales history, embodiments form a training dataset and a validation dataset and randomly select from the set of relevant features one or more optional features. Embodiments include the selected optional features with the mandatory features to create a feature test set. Embodiments train an algorithm using the training dataset and the feature test set to generate a trained algorithm and calculate an early stopping metric using the trained algorithm and the validation dataset.  Lei et al. [para. 0006]. … At 214, an algorithm is trained using the training data set from 206 and using the features of feature test set S (i.e., both the mandatory and optional features) to generate a trained algorithm (i.e., the model). The algorithm to be trained can be any desired algorithm such as disclosed above (e.g., linear regression, ANN, etc.). Lei et al. [para. 0051].  In one embodiment, multiple rounds of the functionality of FIG. 2 are executed in order to produce multiple optimized feature sets. Each feature set can be used as input into a forecasting algorithm to generate forecasting trained models. Lei et al. [para. 0062-0065]. …  At 506, for each training set D(i) at 204, one of multiple possible different machine algorithms are run to produce/train models. In one embodiment, for each training set D(i), one of the following machine learning algorithms are used to produce the model M(i): linear regression, Support Vector Machine (“SVM”), and Artificial Neural Networks (“ANN”). 
Taira et al. and Lei et al. combined fail to explicitly recite automatically generating a plurality of specific make/model/trim price bin models tailored to the specific make/model/trim, a respective one of the plurality of specific make/model/trim price bin models for the specific make/model/trim being associated with a respective one of the plurality of specific make/model/trim price bins, wherein generating the plurality of specific make/model/trim price bin models uses a subset of the2 historical pricing data such that the subset of the historical pricing data used for the respective one of the plurality of specific make/model/trim price bin models is based on a data range for the respective one of the plurality of specific make/model/trim price bins. Swinson et al. discloses these limitations. (From this data, a baseline valuation can be obtained. This valuation can be calculated in multiple ways depending on the embodiment, but, in one embodiment may effectively be a depreciation value for the class of vehicle associated with the vehicle selected by the user. Also, at this time, the vehicle's "bin" may be specified: the bin is defined as the group of vehicles in the historical transactions that are of the same make, model, body type, same year (or generation), similar time frame, or similar geography. Recent transactions (e.g. within a certain time window) within the same bin may be evaluated based on a model (which will be described in more detail later herein), to make further refinements to the price being anticipated for the vehicle.  Swinson et al. [para. 0028]. … In certain embodiments, models may be constructed on one or more different levels, for example, a model may be built on a national level, a make level, a model level, a bin level, etc. Furthermore, there may be a set of models for each price which it is desired to determine. For example, there may be a set of models for list price, a set of model for sale price and a set of models for trade in price. Swinson et al. [para. 0030]). It would have been obvious to one of ordinary skill in the art of vehicle pricing and auction sales before the effective filing date of the claimed invention to modify the pricing model of Taira et al. to include the baseline model of Swinson et al. in order to provide aggregation, analysis, and presentation of transaction and pricing data related to vehicles.  Swinson et al. [para. 0003].  
Although Tiara et al. discloses generating a base invoice price (After the transaction MSRP is determined for the historical transactions, invoice pricing for each of the historical transactions may be determined at step 940. The transaction invoice may be generated similarly to the transaction MSRP. First, a base Invoice price may be determined. Specifically, with year, make, model, and trim identified specifically from the VIN, a base Invoice price may be determined based on data provided by a data source. Tiara et al. [para. 0150; Fig. 4A-B]), Taira et al. and Lei et al. combined fail to explicitly recite automatically using the specific make/model/trim baseline model for the specific make/model/trim and the respective set of features in order to generate an initial price estimate for the vehicle; automatically selecting, using the initial price estimate for the vehicle, one of the plurality of specific make/model/trim price bin models for the specific make/model/trim. Swinson et al. discloses these limitations. (In some embodiments, to increase the efficiency of the process while still tailoring the results to at least some pre-calculation (e.g. calculation done before a specific request from a user for data for a specified vehicle) may be done. This pre-calculation may be done in what will herein be referred to as the "backend." The backend as used herein means that it may not be done in response to a user request, or may be done at any point before a particular user requests data on a specified vehicle. … Additionally, for example, if calculations are done before a first user specifies a vehicle and requests pricing data on that vehicle pre-calculation may have been done on the backend with respect to that first user and his request.  Swinson et al. [para. 0029, 0104]).  It would have been obvious to one of ordinary skill in the art of vehicle pricing and auction sales before the effective filing date of the claimed invention to modify the pricing model of Taira et al. to include the initial price estimate of Swinson et al. in order to provide aggregation, analysis, and presentation of transaction and pricing data related to vehicles.  Swinson et al. [para. 0003].  
Taira et al. and Lei et al. combined fail to explicitly recite automatically generating, using the selected one of the plurality of specific make/model/trim price bin models for the specific make/model/trim, an updated price estimate for the vehicle.  Swinson et al. discloses this limitation. (Thus, using the data determined in the backend processes, the user may obtain pricing data for a specified vehicle as depicted in the frontend processing (304) of FIG. 3.  … Thus, a series of calculations happen right after step 2 (332) in order to present pricing data. The calculations may be done using a model determined in the back end processing as described above. A bin q may be determined based on user input from steps 1 and 2. All historical transactions may be pulled together from the same bin q as the user-selected vehicle in order to calculate the average price ratio (334). … In Step 3 (340), the determined pricing 
automatically using the updated price estimate associated with an auction of the vehicle by performing one or both of: automatically outputting a suggested initial bid for the auction based on the updated price estimate; or responsive to a reserve for the auction not being met, automatically contacting one or both of a seller of the vehicle or a bidder in the auction with a suggested purchase price based on the updated price estimate. (Pricing data associated with the specified vehicle configuration may then be determined by the vehicle data system 120 at step 260. This data may include adjusted transaction prices, mean, median, and probability distributions for pricing data associated with the specified vehicle configuration within certain geographical areas (including, for example, the geographic locale specified); calculating a set of quantifiable price points or ranges (e.g. "average," "good," "great," "overpriced," etc. prices or price ranges); determining historical price trends or pricing forecasts; or determining any other type of desired data.  Tiara et al. [para. 0067; Fig. 5]. …providing a reverse auction system whereby dealers can present prices for particular vehicles to the user. Tiara et al. [para. 0070]. … Turning briefly to FIGS. 7A and 7B one example of interfaces which may be used by a vehicle data system to present such pricing information to a user are depicted. In particular, FIG. 7A is an interface presenting the determined Actual Dealer Cost, Factory Invoice, Average Paid (average price paid) and sticker price for a 2009 Ford Econoline Cargo Van, E-150 Commercial on a national level while FIG. 7B is an interface presenting identical data at a local level.  Taira et al. [para. 0137-0138; Fig. 7A-7B]). 
Claims 2-11; 13-21 [CANCELLED].
Regarding Claim 12, claim 12 recites substantially the same limitations as claim 1 and is therefore rejected based upon the same prior art combination, reasoning, and rational.  Claim 12 is directed to a method for using multiple price estimation models, which is taught by Tiara et al. at paragraph [0006]: Embodiments of systems and methods for the aggregation, analysis, display and monetization of pricing data for commodities in general, and which may be particularly useful applied to vehicles, is disclosed. 

Claims 22 through 27 are rejected under 35 U.S.C. 103 as being unpatentable over Taira et al. (US 2010/0070343) in view of  Swinson et al. (US 2017/0109799) and in further view of Lei et al. (US 2019/0188536), and further in view of Dabney et al. (US 2004/0128224). 
Regarding New Claim 22, Taira et al., Swinson et al., and Lei et al. combined disclose a system, wherein the controller is configured to automatically use the updated price estimate associated with an auction of the vehicle by performing both of: automatically outputting a suggested initial bid for the auction based on the updated price estimate; (FIG. 7A is an interface presenting the determined Actual Dealer Cost, Factory Invoice, Average Paid (average price paid) and sticker price for a 2009 Ford Econoline Cargo Van, E-150 Commercial on a national 
Taira et al., Swinson et al., and Lei et al. combined disclose automatically contacting one or both of a seller of the vehicle or a bidder in the auction with a suggested purchase price based on the updated price estimate (with respect to FIG. 9D one embodiment of an interface presenting the determined Actual Dealer Cost, Factory Invoice, Average Paid (average price paid) and sticker price for a 2009 Dodge Charger 4dr Sedan R/T AWD on a local level is presented. Notice here with respect to this interface, that the user is presented not only with specific pricing points, but in addition, data on how these pricing points were determined. Taira et al. [para. 0143]), but fails to explicitly recited the system and responsive to a reserve for the auction not being met, automatically contacting one or both of a seller of the vehicle or a bidder in the auction.  Dabney et al. discloses this limitation. (To bid on an online auction-style listing, a potential purchaser connects to the transaction server. Dabney et al. [para. 0007]. … Sellers will receive all email addresses for all bidders in an auction where the reserve was not met.  Dabney et al. [para. 0161]. …  in motor vehicle context, make/model/year/VIN information of cars listed/sold.  Dabney [para. 0262]. … The exemplary illustrative FIG. 10 page shows “current bid”, “next minimum bid” and “purchase now.” The current bid and next minimum bid amount may increase dynamically on line if other bidding activity is occurring. Notes show whether the seller's reserve price has been met, and whether bids on the listing will be final and binding or conditional. Dabney et al. [para. 0461; Fig. 10]. … If the seller has set a reserve price (a minimum selling price) the system 50 can detect when a bidder is going to pay an amount for a car that is close to what the seller wants. When this happens system 50 e-mails both parties and suggests they negotiate directly. Dabney et al. [para. 0462, 0479]). It would have been obvious to one of ordinary skill in the art of vehicle pricing and auction sales before the effective filing date of the claimed invention to modify the combined system of Taira et al., Swinson et al., and Lei et al. to include a user notification function and communication taught by Dabney et al. in order to offer increased flexibility and provide a more suitable and efficient competitive bidding environment.  Dabney et al. [para. 0018].    
Regarding New Claim 23, Taira et al., Swinson et al., Lei et al., and Dabney et al. combined disclose a system, wherein the controller is configured to automatically generate the plurality of specific make/model/trim price bin models by: automatically training, by the training module, using the one or more training methodologies in order to train a plurality of potential specific make/model/trim price bin models for the respective one of the plurality of specific make/model/trim price bin models for the specific make/model/trim, wherein at least one of the one or more training methodologies comprises AI; and 5automatically testing the plurality of potential specific make/model/trim specific make/model/trim price bin models in order to select one or more of the plurality of potential specific make/model/trim price bin models as the respective one of the plurality of specific make/model/trim price bin models for the specific make/model/trim. Taira et al., Swinson et al. and Dabney et al. fail to explicitly recite these limitations.  Lei recites these limitations. (Embodiments generate a model of demand of a product that includes an optimized feature set. Embodiments receive sales history for the product and receive a set of relevant features for the product and designate a subset of the relevant features as mandatory features. … Embodiments train an algorithm using the training dataset and the feature test set to generate a trained algorithm and calculate an an algorithm is trained using the training data set from 206 and using the features of feature test set S (i.e., both the mandatory and optional features) to generate a trained algorithm (i.e., the model). The algorithm to be trained can be any desired algorithm such as disclosed above (e.g., linear regression, ANN, etc.). Lei et al. [para. 0051].  …  At 506, for each training set D(i) at 204, one of multiple possible different machine algorithms are run to produce/train models. In one embodiment, for each training set D(i), one of the following machine learning algorithms are used to produce the model M(i): linear regression, Support Vector Machine (“SVM”), and Artificial Neural Networks (“ANN”). A machine learning algorithm, in general, can learn from and make predictions on data. Lei et al. [para. 0072-0073]).  It would have been obvious to one of ordinary skill in the art of training and using predictive pricing models before the effective filing date of the claimed invention to modify the combined system of Taira et al., Swinson et al., and Dabney et al. to include automatically training and testing bin models as taught by Lei et al. so that items can be optimally priced.  Lei et al. [para. 0077].
Regarding New Claim 24, Taira et al., Swinson et al., Lei et al., and Dabney et al. combined disclose a system, wherein the controller is configured to automatically test the plurality of potential specific make/model/trim baseline models by: determining how well predicted prices generated by the plurality of potential specific make/model/trim baseline models match to actual sales prices of the vehicles with the specific make/model/trim from the historical pricing data. Taira et al., Swinson et al. and Dabney et al. fail to explicitly recite these limitations.  Lei recites these limitations.  (FIG. 7 illustrates a comparison of predictions using 
Regarding Claims 27 through 27, claims 25 through 27 recite substantially the same limitations as claims 22 thorough 24 and is therefore rejected based upon the same prior art combination, reasoning, and rational.  Claims 25 through 27 are directed to a method for using multiple price estimation models, which is taught by Tiara et al. at paragraph [0006]: Embodiments of systems and methods for the aggregation, analysis, display and monetization of pricing data for commodities in general, and which may be particularly useful applied to vehicles, is disclosed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inghelbrecht et al. (US 9727904) - embodiments of the vehicle data system may have access to historical transaction data which may be processed to determine desired pricing data associated with the desired vehicle configuration including a mean price, pricing distributions, price ranges, etc. associated with the desired vehicle configuration. .
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623